United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Z.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-189
Issued: July 21, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 27, 2008 appellant, through his attorney, filed a timely appeal from March 20
and September 29, 2008 merit decisions of the Office of Workers’ Compensation Programs
granting a schedule award.1 Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has more than a 12 percent permanent impairment
of the left lower extremity for which he received a schedule award; and (2) whether he has
established that he sustained additional medical conditions causally related to his accepted work
injury.

1

By decision dated January 25, 2008, the Office found that appellant did not establish a recurrence of disability
beginning April 2, 2007 due to his accepted December 15, 2005 work injury. Appellant has not appealed this
decision and it is not before the Board in the present appeal. 20 C.F.R. § 501.2(c).

FACTUAL HISTORY
On December 15, 2005 appellant, then a 37-year-old carrier, filed a traumatic injury
claim alleging that on that date he fell and twisted his left knee. The Office accepted the claim
for a left knee strain and left lower leg contusion.2
In a disability certificate dated April 27, 2007, Dr. William R. Bohl, a Board-certified
orthopedic surgeon, indicated that he was treating appellant for a left knee condition and that he
should remain off work from April 23 through June 3, 2007. In a report dated June 1, 2007, he
discussed his treatment of appellant in December 2005 and January 2006 for knee pain following
his work injury. Appellant experienced knee pain in March 2007 when he climbed stairs or
performed squats. Dr. Bohl related that a magnetic resonance imaging (MRI) scan of the left
knee showed “full thickness chondral fissuring in the trochlea of the patellofemoral
compartment.” He stated, “It would be my opinion to [a] reasonable degree of medical certainty
that at the time of [appellant’s] initial injury he [had] sustained a first degree sprain of the medial
collateral ligament of his left knee and that it is more likely than not that this injury caused the
fissuring in the articular cartilage in the trochlea of the patellofemoral joint.”
By decision dated July 19, 2007, the Office denied appellant’s claim for compensation
from April 2 through June 3, 2007 as the medical evidence was insufficient to show that he was
disabled from employment due to his accepted work injury. On July 23, 2007 his attorney
requested a telephonic hearing.
In a report dated August 16, 2007, received by the Office on September 4, 2007, Dr. Bohl
discussed his treatment of appellant beginning December 22, 2005 and reviewed the 2007 MRI
scan findings of chondral fissuring in the patellofemoral joint. He related, “The mechanism of
[appellant’s] original injury was such that it could have caused this injury. I am uncertain as to
whether or not this diagnosis is currently part of his allowed industrial claim.”
By decision dated January 25, 2008, an Office hearing representative affirmed the
July 19, 2007 decision.3 She found that the medical evidence was insufficient to establish that
appellant sustained an employment-related recurrence of disability beginning April 2, 2007.
On January 25, 2008 appellant’s attorney requested that the Office issue a schedule
award. He submitted a January 17, 2008 impairment evaluation from Dr. Timothy Morley, an
osteopath, who described appellant’s complaints of ongoing left knee pain and weakness
interfering with his ability to sit, stand, walk, climb, lift and carry and perform activities of daily
living. Dr. Morley stated:
“An examination of the left leg shows 2.5 cm [centimeters] of atrophy through the
left thigh when compared to the right. There is obvious weakness with force with
2

On December 19, 2005 Dr. Francis J. Yuhas, an osteopath certified by the American Osteopathic Association in
family practice, diagnosed knee strain. In a December 21, 2005 progress report, she diagnosed a left knee and leg
sprain and a contusion of the lower leg.
3

As previously noted, appellant has not appealed this decision and it is not before the Board.

2

flexion. There is pain with motion. There is no noticeable instability with lateral
stresses, however, with both varus and valgus stress, [appellant] does complain of
medial joint space pain. There is a negative Hohman’s. There is no edema.
There is obvious crepitus. Extension is to [0] degrees and flexion is to 90
degrees.”
Dr. Morley found that, according to the American Medical Association, Guides to the
Evaluation of Permanent Impairment (5th ed. 2001) (A.M.A., Guides), appellant had an 8 percent
permanent impairment due to left thigh atrophy and a 12 percent impairment due to Grade 4 loss
of strength in flexion.4 He further found that 90 degrees of flexion yielded 10 percent
impairment due to loss of range of motion.5 Dr. Morley utilized the Combined Values Chart and
determined that appellant had a 27 percent left lower extremity impairment. Appellant reached
maximum medical improvement on April 27, 2007.
On February 4, 2008 an Office medical adviser reviewed Dr. Morley’s report and noted
that the A.M.A., Guides at Table 17-2 on page 526 prohibit the combination of impairments due
to atrophy, decreased strength and loss of range of motion. He used the findings for loss of
strength as it yielded the greatest impairment. The Office medical adviser concurred with
Dr. Morley’s determination that appellant reached maximum medical improvement on April 27,
2007 and concluded that appellant had a 12 percent permanent impairment of the left lower
extremity. By decision dated March 20, 2008, the Office granted appellant a schedule award for
a 12 percent permanent impairment of the left leg. The period of the award ran for 34.56 weeks
from April 27 to December 24, 2007.
On March 26, 2008 appellant requested a telephonic hearing. At the hearing, held on
July 15, 2008, counsel argued that his impairment percentage should include more than loss of
strength. He also argued that the claim should be expanded to include more severe knee
conditions. By decision dated September 29, 2008, the hearing representative affirmed the
March 20, 2008 decision. She further found that appellant had not established that claim should
be expanded to include any further accepted conditions.
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Federal Employees’ Compensation Act,6 and its
implementing regulations,7 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law for all claimants, the
Office has adopted the A.M.A, Guides as the uniform standard applicable to all claimants.8
4

A.M.A., Guides 530, 532 Tables 17-6, 17-8.

5

Id. at 537, Table 17-10.

6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404.

8

Id. at § 10.404(a).

3

Office procedures direct the use of the fifth edition of the A.M.A., Guides, issued in 2001, for all
decisions made after February 1, 2001.9
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained a left knee strain and a lower leg contusion
on December 15, 2005. On January 25, 2008 appellant requested a schedule award. In an
impairment evaluation dated January 17, 2008, Dr. Morley noted that he experienced left knee
pain and weakness performing the activities of daily living. On examination he found 2.5
centimeters atrophy of the left thigh versus the right and weakness with flexion. Dr. Morley
measured range of motion of 0 degrees extension and 90 degrees flexion. He concluded that
appellant had 12 percent impairment due to loss of strength in flexion according to Table 17-8 on
page 532 and 8 percent impairment due to left thigh atrophy according to Table 17-6 on page
530. Dr. Morley also found 10 percent impairment due to flexion of 90 degrees under Table 1710 on page 537. The A.M.A., Guides, however, does not allow all methods available to assess a
lower extremity impairment to be used together for evaluating a single impairment.10 The
A.M.A., Guides provides a cross-usage chart at Table 17-2 on page 526 showing which
combinations are allowed and which are prohibited.11 Table 17-2 prohibits the combination of
impairments due to atrophy, muscle strength and range of motion. Consequently, Dr. Morely’s
impairment determination does not conform to the provisions of the A.M.A., Guides.
On February 4, 2008 the Office medical adviser applied the provisions of the A.M.A.,
Guides to Dr. Morley’s findings. He noted that Table 17-2 on page 526 of the A.M.A., Guides
prevented combining impairments due to atrophy, decreased strength and loss of range of
motion. The Office medical adviser concurred with Dr. Morley’s finding that appellant had a 12
percent impairment due to loss of strength, which he properly utilized in lieu of atrophy and loss
of range of motion as that provided appellant with the greatest percentage of impairment.12 His
report constitutes the weight of the medical evidence and establishes that he has no more than a
12 percent left lower extremity impairment.
LEGAL PRECEDENT -- ISSUE 2
An employee seeking benefits under the Act13 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of the Act, that the claim was filed within the applicable time
limitation of the Act, that an injury was sustained while in the performance of duty as alleged;
and that any disability and/or specific condition, for which compensation is claimed are causally
9

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

10

A.M.A., Guides 525, Table 17-1.

11

Id. at 526, Table 17-2.

12

The A.M.A., Guides provides that, if more than one method of calculating impairment can be used, the
evaluator should use the method that provides the higher impairment rating. See A.M.A., Guides 527, J.C., 60
ECAB ___ (Docket No. 08-1833, issued March 23, 2009).
13

5 U.S.C. §§ 8101-8193.

4

related to the employment injury. These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or
occupational disease.14
ANALYSIS -- ISSUE 2
Appellant argued that he sustained more than a left knee strain and a left lower leg
contusion at the time of his work injury. He bears the burden of proof to establish that any
condition not accepted by the Office is causally related to the employment injury through the
submission of rationalized medical evidence.15
In a report dated June 1, 2007, Dr. Bohl described his treatment of appellant in
December 2005 and January 2006 for knee pain. He evaluated appellant in March 2007 after he
experienced knee pain walking up stairs or performing squats. Dr. Bohl asserted that an MRI
scan of the left knee showed “full thickness chondral fissuring in the trochlea of the
patellofemoral compartment.” He stated, “It would be my opinion to [a] reasonable degree of
medical certainty that at the time of [appellant’s] initial injury he [had] sustained a first degree
sprain of the medial collateral ligament of his left knee and that it is more likely than not that this
injury caused the fissuring in the articular cartilage in the trochlea of the patellofemoral joint.”
Dr. Bohl, however, did not explain how the accepted work incident caused the fissuring in the
articular cartilage. A physician must provide a narrative description of the identified
employment incident and a reasoned opinion on whether the employment incident described
caused or contributed to appellant’s diagnosed medical condition.16 A mere conclusion without
the necessary rationale explaining how and why the physician believes that the work incident
resulted in a diagnosed condition is not sufficient to meet a claimant’s burden of proof.17
On August 16, 2007 Dr. Bohl again discussed the findings of the 2007 MRI scan of a full
thickness chondral fissuring in the patellofemoral joint. He related that he was “uncertain as to
whether or not this diagnosis is currently part of his allowed industrial claim.” Dr. Bohl did not
directly address causal relationship but instead questioned whether the diagnosis was included as
part of the workers’ compensation claim. Consequently, his opinion is of little probative value.
Appellant has not submitted rationalized medical evidence supporting his claim that he
sustained additional left knee conditions due to the accepted work incident and thus failed to
meet his burden of proof.

14

Caroline Thomas, 51 ECAB 451 (2000); Calvin E. King, 51 ECAB 394 (2000).

15

T.M., 60 ECAB ___ (Docket No. 08-975, issued February 6, 2009); JaJa K. Asaramo, 55 ECAB 200,
204 (2004).
16

John W. Montoya, 54 ECAB 306 (2003).

17

See Beverly A. Spencer, 55 ECAB 501 (2004); Willa M. Frazier, 55 ECAB 379 (2004).

5

CONCLUSION
The Board finds that appellant has no more than a 12 percent permanent impairment of
the left lower extremity for which he received a schedule award. The Board further finds that he
has not established that he sustained additional medical conditions causally related to his
accepted work injury.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated September 29 and March 20, 2008 are affirmed.
Issued: July 21, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

